Title: From George Washington to David Luckett, 10 July 1784
From: Washington, George
To: Luckett, David



Sir,
Mount Vernon 10th July 1784

If nothing, unforeseen at present, happens to prevent it, I propose to be at my plantation on Yohoghaney the 10th of September—which with my Mill & other matters will be disposed of the 15th as you may see by the enclosed Advertisements: from thence I have thoughts of visiting my Lands on the Great Kanhawa, & on the Ohio between the two Kanhawas, if I can do it conveniently, & obtain the means for a water conveyance.
Let me request the favor of you therefore Sir, to inform me by a line to be left at my Plantation in the care of Mr Gilbert Simpson, whether there are any public Boats at the Post under your command, which might answer my purpose; if there are not, whether one or more could be hired from the Inhabitants in the vicinity of it, & at what price by the day, with hands to navigate her, as also without hands, whether you could spare me from the Garrison three or four trusty Soldiers (a Corporal one of them) for the trip—& whether provision for man & horse could be purchased at Fort Pitt, with liquor for such a jaunt, & on what terms. ’Tis probable I may want water transportation &c. for ten Horses.
I persuade myself you will excuse the trouble this application will occasion you, & think there is no impropriety in my request respecting the Boat & Soldiers; if I had thought there was, I pledge myself to you I should not have made it. I am desireous of meeting your answer at Mr Simpsons to all these queries by

the 10th, because my ultimate measures must be decided on at that place the moment I arrive there, & no time ought to be lost in having recourse to other measures if I cannot be supplied with you. I am with esteem Sir, Yr &c.

G: Washington

